Citation Nr: 0432316	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  01-01 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic otitis media, left ear.

2.  Entitlement to an increased (compensable) rating for 
hearing loss, left ear.

3.  Entitlement to an increased (compensable) rating for 
scar, residuals of left inguinal herniorrhaphy.

4.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   

During a July 2004 Travel Board hearing, the veteran withdrew 
an appealed claim for an increased rating for tinnitus, left 
ear.  Therefore that claim is no longer before the Board on 
appeal.  Also during that hearing, the veteran discussed a 
problem with balance and dizziness, which may represent a new 
claim.  See page six of that transcript.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected left ear chronic otitis 
media is manifested by a history of infection, chronic left 
otitis media, and tinnitus; there is no evidence of any 
current suppuration or aural polyps.

2.  The left ear hearing loss is manifested by a pure tone 
threshold average of 49 decibels and a speech recognition 
ability of 64 percent; total deafness in the nonservice-
connected left ear has not been shown. 

3.  The medical evidence indicates that the veteran's scar, 
residuals of left inguinal herniorrhaphy, consist of two very 
small scars which are not painful or tender, not poorly 
nourished or with ulceration, not unstable, and do not limit 
motion or function; and that the veteran's inguinal hernia 
has not recurred since service.

4.  The veteran's service-connected generalized anxiety 
disorder is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to associated symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
chronic otitis media have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.87, Diagnostic 
Codes 6200, 6201 (2004).

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2004).

3.  The criteria for a compensable evaluation for scar, 
residuals of left inguinal herniorrhaphy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2004); § 4.118, Diagnostic Code 7804 (2004).

4.  The criteria for a 30 percent rating for generalized 
anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R.§ 4.7, Part 4, Diagnostic Code 9400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in April 2002, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  He has also been informed of what evidence was 
needed to substantiate these claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  He also has been afforded pertinent examination.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the notice, after the 
adjudication appealed, did not prejudice the claim in any way 
because it was re-adjudicated subsequently by the RO on the 
merits of the claim alone without regard to finality of prior 
decisions.

II.  Analysis of Increased Rating Claims

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The claims file includes various private and VA medical 
records reflecting treatment from 1962 through 2003 for 
different medical conditions and disorders, and reports of VA 
examinations as further discussed below.  A Travel Board 
hearing was conducted at the RO in July 2004.  At that time 
the veteran provided testimony concerning the severity and 
other symptomatology of his service-connected disabilities on 
appeal here.  Testimony was also given by his daughter.

A.  Left Ear Otitis Media, Chronic, non-suppurative; and 
Hearing Loss, Left Ear

In a December 1948 rating decision, the RO granted service 
connection for chronic  left otitis media, non-suppurative, 
on the basis of a notation of this disability in service.  
Service medical records show treatment for otitis media, 
chronic, suppurative, left, mild.  In the December 1948 
rating decision, the RO assigned a zero percent evaluation, 
effective from September 1948.  This evaluation has since 
remained in effect and is at issue in this case.  In a June 
1988 rating decision, the RO granted service connection for 
hearing loss, left ear, on the basis that this was related to 
his service-connected otitis media, chronic, left non-
suppurative.  The RO assigned a zero percent evaluation, 
effective from May 1986.  This evaluation has since remained 
in effect and is at issue in this case.  

The report of a November 1999 VA audiologic examination shows 
that the veteran was fitted with binaural hearing aids.  He 
reported having intermittent episodes of vertigo, feelings 
that his head was spinning.  He reported having tinnitus 
occurring a few times per week and lasting a few minutes in 
duration.  

On audiological examination, the pure tone thresholds in 
decibels at 1000, 2000, 3000, and 4000 hertz, were as 
follows: in the right ear, 50, 40, 45, and 45 decibels, 
respectively; and in the left ear, 45, 35, 50, and 65 
decibels, respectively.  The average pure tone threshold for 
the right ear was 45 decibels and for the left ear was 49 
decibels.  The veteran had a speech discrimination score of 
80 percent correct in the right ear and 82 percent correct in 
the left ear.

The report contains an impression of (1) tinnitus, bilateral, 
intermittent; and with respect to the left ear, (2) 
moderately severe to mild conductive hearing loss between 250 
Hz and 2000 Hz with a moderate to moderately severe 
essentially sensorineural loss between 3000 Hz and 8000 Hz.

The report of a November 1999 VA examination for ear disease 
shows that the veteran complained of tinnitus by history and 
difficulty hearing.  There was no discharge from the ear, no 
medication for the ear, and no previous ear surgery.  On 
examination, the veteran had a normal ear canal, retracted 
ear drum on both sides, scars.  The examiner found no 
tenderness over the mastoid, no clinical evidence of active 
disease in the external, middle, or inner ear.  Audiometric 
examination showed a bilateral mixed hearing loss.  The 
report contains a diagnosis of (1) tinnitus by history; (2) 
bilateral mixed hearing loss; and (3) bilateral otitis media 
inactive ear disease. 

The report of a November 2003 VA audiologic examination 
provides a review of the veteran's clinical history regarding 
hearing loss findings.  The veteran reported complaints of 
bilateral hearing loss and periodic tinnitus.  On 
audiological examination, the pure tone thresholds in 
decibels at 1000, 2000, 3000, and 4000 hertz, were as 
follows: in the right ear, 50, 35, 50, and 35 decibels, 
respectively; and in the left ear, 40, 45, 55, and 55 
decibels, respectively.  The average pure tone threshold for 
the right ear was 43 decibels and for the left ear was 49 
decibels.  The veteran had a speech discrimination score of 
69 percent correct in the right ear and 64 percent correct in 
the left ear.

The examination report contains a summary of test results 
stating the following.  The pure tone testing indicated mild 
to severe mixed loss right ear. The left ear showed mild to 
severe sensorineural hearing loss 1000 to 8000 Hz, with 
severe mixed loss at 250 to 500 Hz.  Speech recognition was 
poor bilaterally.  PI/PB rollover was within normal limits.  
Tympanometry showed normal compliance and pressure for the 
right ear.  Seals could not be obtained for further 
immittance testing.

The examination report includes a diagnosis of summary of 
audiological test results for adjudication purposes: right 
ear: mild to severe mixed loss; and left ear: mild to severe 
mixed loss.

The report of a November 2003 VA examination for ear diseases 
shows that the veteran reported complaints of bilateral 
severe hearing loss and tinnitus.  He described occasional 
bilateral otorrhea.  On examination, the auricle was well 
formed and normal appearing.  The external auditory canal was 
partially occluded with cerumen which was cleaned.  The left 
canal was more stenotic than the right, however there was no 
edema, erythema or other signs of infection in the external 
auditory canal.  The tympanic membrane was severely sclerotic 
and had monomeric portions which could give the appearance of 
perforation, but there was no perforation present.  There was 
no evidence of cholesteatoma, effusion or active infection.  
Weber test was midline, Rinne testing was bone conduction 
greater than air conduction.  An audiogram conducted that day 
demonstrated mild to severe mixed hearing loss.  

The report contains an impression that the veteran had mild 
to severe mixed hearing loss bilaterally and tinnitus 
bilaterally, which were as likely as not related to acoustic 
trauma and ear infection suffered during service.

i.  Left Ear Otitis Media, Chronic, Non-Suppurative

The Rating Schedule for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) provides a 
10 percent rating when there is evidence of suppuration or 
aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200. It is 
noted that hearing impairment and complication such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are to be rated separately.  Chronic 
nonsuppurative otitis media with effusion, also referred to 
as serous otitis media, is to be rated as hearing impairment.  
38 C.F.R. § 4.87, Diagnostic Code 6201.

Based upon the evidence of record, the Board finds the 
veteran's service-connected otitis media is manifested by a 
history of infection in service, otitis media, chronic, 
suppurative, left, mild. During his discharge examination, no 
abnormalities were noted.  Currently, there is no evidence of 
edema, erythema or other signs of infection; there was no 
evidence of cholesteatoma, effusion or active infection or 
perforation.  The medical evidence demonstrates the veteran 
has intermittent tinnitus related to his hearing impairment 
and ear problems.  There is no evidence, however, of any 
current suppuration or aural polyps.  Therefore, the Board 
finds that a compensable rating for suppurative otitis media 
is not warranted.  

At his July 2004 hearing the veteran testified that he had 
drainage from the left ear.  However, these statements must 
be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board points out that the veteran is already assigned a 
10 percent rating for tinnitus associated with his left ear.  
Therefore, a separate rating for tinnitus under 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2004) is not available.  See also 
Note 2 following Diagnostic Code 6260, which provides that 
only a single evaluation is assignable for recurrent tinnitus 
whether the sound is perceived in one or both ears.

Further, although the veteran has testified and reported that 
he has symptoms of loss of balance and dizziness, the 
evidence does not demonstrate that the veteran has associated 
peripheral vestibular disorders (Diagnostic Code 6204), or 
Meniere's Syndrome (Diagnostic Code 6205).

38 U.S.C.A. § 5107(b) does not apply in the present case 
because the preponderance of the evidence is against the 
veteran's claim.

ii.  Left Ear Hearing Loss 

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone eudiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone eudiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

In situations in which service connection has been granted 
for defective hearing involving only one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal and assigned a numeric designation for hearing 
impairment of Level I.  38 U.S.C.A. § 1160(a) (West 2002); 38 
C.F.R. § 4.85(f) (2003).  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  38 C.F.R. §§ 
4.14, 4.85, Part 4 (2004), Diagnostic Codes 6100 to 6101.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

In this case, the average pure tone threshold was 49 decibels 
in the left ear, while speech audiometry revealed speech 
recognition ability of 64 percent. This equates to Level V 
hearing under Table VI.  As indicated above, however, service 
connection for the right ear is not presently in effect, and 
a Level I numerical designation is warranted for that ear.  
Applying these designations under Table VII, a zero percent 
evaluation remains the warranted evaluation.

The Board notes that the record contains medical evidence 
stating that the left ear tympanic membrane was severely 
sclerotic and had monomeric portions which could give the 
appearance of perforation, but there was no perforation 
present.  In this connection, the Board observes that under 
Diagnostic Code 6211, only a zero percent evaluation may be 
assigned in cases of perforation of the tympanic membrane.

The Board would point out that the veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to a higher evaluation for hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for a left ear 
hearing loss, and the claim is denied.  38 U.S.C.A. § 5107(b) 
does not apply in the present case because the preponderance 
of the evidence is against the veteran's claim.

B.  Scar, Residuals of Left Inguinal Herniorrhaphy

In a December 1948 rating decision, the RO granted service 
connection for a left inguinal scar, healed, residual of 
hernia repair.  This was based on service medical records 
showing left  inguinal hernia repair in July 1945; and 
showing at the discharge examination, findings of a well-
healed left inguinal scar, non-symptomatic, non-disabling.  A 
noncompensable disability rating was assigned, which has been 
continued since then.

During a November 1999 VA examination, the veteran  reported 
he had no gastrointestinal complaints.  He denied having 
pain, nausea, vomiting, or diarrhea.  He stated that he did 
have some occasional constipation but this was relieved by 
using prune juice daily.  On genitourinary examination of the 
inguinal area, there were no hernias appreciated. 

During a November 2003 VA examination for scars, the veteran 
was examined for scar residual after a left inguinal hernia 
repair in service, that had resulted in two scars in the left 
groin area.  The veteran denied any current symptoms 
overlying these scars.  

On examination, the examiner noted two linear scars.  
Superiorly, there was a linear 6 x .2 cm scar.  Inferiorly, 
just 1 cm below that scar, running parallel, was an 11 by .5 
cm scar.  There was no pain or adherence to underlying tissue 
on evaluation.  The texture of the skin appeared smooth.  The 
scar was not unstable.  There was no evidence of ulceration 
or breakdown of skin, and no elevation or depression of the 
surface contour of the scar on palpation.  The scar appeared 
superficial.  There was no deep component.  There was no 
evidence of inflammation, edema, or keloid formation.  The 
scar appeared hypopigmented.  There were no areas of 
induration or inflexibility of the skin in the area of the 
scar.  There was no limitation of motion or function caused 
by the scar.  The report contains a diagnosis of asymptomatic 
scar x 2, more likely than not secondary to hernia repair 60 
years ago.   

The veteran is currently assigned a noncompensable evaluation 
for his service-connected scar, residuals of left inguinal 
herniorrhaphy under 38 C.F.R. § 4.114, Diagnostic Code 7338 
[inguinal hernia].  In the most recent supplemental statement 
of the case, the RO evaluated the disability under diagnostic 
criteria for evaluating scars.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
digestive system disabilities, See 66 Fed. Reg. 29488 (May 
31, 2001) [effective July 2, 2001], and skin disabilities, 
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002]. 

In evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable rating is warranted when the inguinal hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Note: Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  The Board notes that these criteria 
are the same under both the old and new regulations.

With respect to evaluation of scars, under 38 C.F.R. § 4.118, 
Diagnostic Codes (DC's) 7803 and 7804 (as in effect prior to 
August 30, 2002), a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or superficial scars which are shown to painful and tender on 
objective demonstration.  Under 38 C.F.R. § 4.118, DC 7805 
(as in effect prior to August 30, 2002), other scars will be 
rated on limitation of function of the part affected.

Under 38 C.F.R. § 4.118 (as in effect August 30, 2002), DC 
7801, a 10 percent rating is warranted for: Scars, other than 
head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.). 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater. Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination. Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect August 30, 2002), other scars 
will be rated on limitation of function of affected part.

The medical evidence on file reveals that the veteran has not 
had any recurrence of his left inguinal hernia since service.  
As discussed above, the November 1999 physical examination 
showed no hernias.  There is no clinical evidence that the 
veteran's hernia has recurred since it was repaired in 
service.  A noncompensable disability rating is thus 
warranted under Diagnostic Code 7338.

Regarding the scars, the recent evidence as reflected in the 
November 2003 VA examination report shows that the veteran 
denied any current symptoms overlying the two scars 
associated with his left inguinal hernia repair.  On 
examination, there was a linear 6 x .2 cm scar, and 1 cm 
below that scar, running parallel, was an 11 by .5 cm scar.  
There was no pain or adherence to underlying tissue on 
evaluation.  The texture of the skin appeared smooth.  The 
scar was not unstable.  There was no evidence of ulceration 
or breakdown of skin, and no elevation or depression of the 
surface contour of the scar on palpation.  The scar appeared 
superficial.  There was no deep component.  There was no 
evidence of inflammation, edema, or keloid formation.  The 
scar appeared hypopigmented.  There were no areas of 
induration or inflexibility of the skin in the area of the 
scar.  There was no limitation of motion or function caused 
by the scar.  The report contains a diagnosis of asymptomatic 
scar times two.

At his July 2004 hearing the veteran testified that his scars 
caused a little pain every once in a while.  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board finds that the scar, 
residuals of left inguinal herniorrhaphy, does not satisfy 
the criteria for a compensable rating under either the old or 
revised rating criteria.  The disability picture does not 
more nearly approximate the criteria for a compensable 
evaluation under Diagnostic Code 7338, or under other 
diagnostic criteria addressing scars as discussed above.  An 
increased rating on a schedular basis is therefore denied.  
The evidence is not equipoise as to warrant consideration of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102.

C.  Generalized Anxiety Disorder

In a March 1999 rating decision, the RO granted service 
connection for generalized anxiety disorder.  This was based 
on a determination that that disorder was related to a 
service-connected left ear hearing loss.  A 10 percent 
disability rating was assigned, which has been continued 
since then.

During a November 1999 VA examination, the veteran reported 
complaints of chronic problems with excessive worry and 
apprehensiveness, of a mild and persistent nature.  On 
examination, the veteran was mildly apprehensive but 
cooperative.  He was somewhat fidgety in his motor activity.  
His mood seemed mildly anxious and his affect was 
appropriate.  His speech was normal.  There were no 
impairments in his perceptions.  He was sometimes 
circumstantial in his thinking.  His thought content was 
marred by problems with worry.  He denied suicidal ideation 
or past suicide attempts.  He denied homicidal ideation or 
problems with assaultive behavior.  He was oriented times 
three.  His short-term memory was mildly impaired, and his 
concentration could be described as mild to moderately 
impaired.  He appeared to have an adequate remote memory.  He 
was somewhat concrete in his abstract thinking.  His judgment 
and impulse control were intact.  He appeared to have limited 
insight into his problems.  

The examiner commented that the veteran scored as mildly 
impaired on a mini mental status examination, but did not 
show any other symptoms of dementia.  On that basis the 
examiner opined that he would not diagnose dementia.  The 
examination report contains a diagnosis of generalized 
anxiety disorder.  On Axis V, the global assessment of 
functioning (GAF) was recorded as 65; and the examiner noted 
mild symptoms of excessive worry, mild problems with 
concentration and memory. 

During a November 2003 VA examination, the veteran denied any 
problems with depressive or anxiety symptoms, but said that 
he had ongoing cognitive symptoms.  He had problems with 
memory, concentration, and organization.

On examination, the veteran was alert and oriented times 
four.  He appeared slightly agitated and said he was anxious.  
He was pleasant and cooperative.  His speech was at a loud 
volume, but otherwise normal in tone and rate.  His thought 
processes were logical and goal directed.  He described his 
mood as a little agitated.  His affect was congruent with 
that and was anxious with a full range of emotions.   He 
denied any suicidal or homicidal ideation, and denied any 
hallucinations.  There was no evidence of paranoia or 
delusions.  His insight and judgment were intact.  

The report contains an impression that the veteran had had 
apparent cognitive disorders since a brain infection, 
secondary to bilateral ruptured eardrums caused during 
military duty.  He had had moderate symptoms of memory, 
concentration, and organizational impairment.  It was 
uncertain whether some of these cognitive difficulties may 
also be due to an early dementia process.  The impairment has 
caused moderate social functioning impairment and no 
occupational impairment.  Under Axis I, the diagnosis was 
cognitive disorder not otherwise specified, more likely than 
not due to brain infection.  Under Axis V, the GAF score was 
recorded as 50, highest in the past year unknown.

The veteran's service-connected generalized anxiety disorder 
is rated under Diagnostic Code 9400, which is the diagnostic 
code for that disorder.  Under Diagnostic Code 9400, 38 
C.F.R. § 4.130, generalized anxiety disorder is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders. 38 C.F.R. § 4.130 
(2002).

Under that diagnostic code a 10 percent evaluation for 
generalized anxiety disorder is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. Id.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.

The reports of examination in November 1999 and November 2003 
show that the veteran was experiencing problems with his 
psychiatric symptomatology.  During the November 1999 
examination, his GAF score was 65, which is indicative of 
mild symptoms.  During the November 2003 VA examination, the 
veteran appeared to be slightly agitated and was anxious.  
The examiner's impression was that the veteran had moderate 
symptoms of memory, concentration and organizational 
impairment, which caused moderate social functioning 
impairment.  The GAF recorded during the November 2003 VA 
examination was 50, which indicates serious symptoms or 
serious impairment.  The Board is of the opinion that the 
overall impairment caused by the service-connected 
psychiatric disability more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.  
Accordingly a 30 percent rating is warranted. 

However, this same evidence does not support a rating in 
excess of 30 percent.  The recent VA examination report 
reflects that the veteran was alert and oriented times four.  
His thought processes were logical and goal directed, and his 
affect was congruent with his mood.  There was no suicidal or 
homicidal ideation, or hallucinations, or evidence of 
paranoia or delusions.  There was no evidence of impairment 
with reduced reliability and productivity due to flattened 
affect; or circumstantial, circumlocutory, or stereotyped 
speech.  He had only moderate symptoms of memory, 
concentration and organizational impairment.  His insight and 
judgment were intact.  Accordingly the Board finds that a 
rating in excess of 30 percent is not warranted.

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for chronic otitis media, left ear, is 
denied.

A compensable rating for hearing loss, left ear, is denied.

A compensable rating for scars, residuals of left inguinal 
herniorrhaphy, is denied.

Entitlement to a 30 percent rating for generalized anxiety 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



